Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species I (skate boot as shown in figures 20-24C) in the reply filed on 3/9/2022 is acknowledged.  The traversal is on the ground(s) that it would not create a serious burden since the species II incorporates elements similar to those of Species I.  This is not found persuasive because while the searches may overlap the search would be burdensome and longer because the examiner would need to search for each distinct inventions or variations.  Furthermore, the search is only part of the examination process, the MPEP 803 states "If the search and examination of all the claims in an application can be made without serious burden".  The examination of the application would be burdensome because the examiner would be required to apply art and rejections to the additional claims directed towards each distinct and different species of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
Claims 1-15,17,20,22,25-34,36-38,40,45 and 51-53 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 is indefinite inasmuch as applicant is further defining the portions of the upper of the skate boot but the upper has only been previously functionally recited.  Therefore, the scope of the claim is not clear.
In claim 15 and 17, the phrase “non-composite” is vague, unclear and indefinite.  The scope of the expression is not clear inasmuch as it is not clear what materials this would encompass.  For example, would “polyurethane” be non-composite inasmuch as it is a synthetic resin made up of organic units joined by urethane links and therefore comprises of more than two materials and hence could be considered a composite material.  The specification fails to expand on what materials this would include.  Similarly, “non-elastomeric” is also indefinite since applicant doesn’t clarify what materials this would include.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-14,25-27,30-33,36-38,45,51 and 53-55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2478789 (Testa).
Regarding claims 1-14,25-27,30-33,36,37,45,51 and 53-55, Testa discloses an ice skate boot (2) comprising a shell (3), a sole portion (sole portion of the shell) comprising a blade holder and a blade (see paragraph 0001,0003,0031,0074 wherein it teaches the boot can be an ice skate boot with a blade), the skate boot comprising: 
an upper (see figure 1 showing the shell 3 extending up over the heel and ankle portions) comprising a lateral side portion configured to face a lateral side of the user's foot, a medial side portion configured to face a medial side of the user's foot, a heel portion configured to face a heel of the user's foot, and an ankle portion configured to face an ankle of the user; and 
a sole (1) configured to face a plantar surface of the user's foot and comprising a plurality of materials [sole 1 is made of rigid plastic (see lines paragraph 0003,0029,0030,0033,0034, pads 14,25 is made of elastically deformable material and insert 17 is made of thermoplastic material (see para. 0042,0045,0051,0055,0058)] that are different and positioned differently in a longitudinal direction of the sole.  The second material is therefore more resilient that the first material inasmuch as it has more elasticity.
Regarding claim 2, insole (1) which has the first one of the material (plastic) is positioned in a front portion of the sole and configured to be beneath toes and a ball of the user's foot (see figure 5); and a second one of the materials of the sole (pad 14 
	All of functional claim language and statements of intended use (i.e. language found throughout the claims) do not make an otherwise unpatentable claim patentable.  It is believed to be well settled that "recitation with respect to manner in which claimed apparatus is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed" Ex parte Masham 2 USPQ2nd 1647.  Also see Ex parte Casey 152 USPQ 235.  The law of anticipation does not require that an anticipatory reference teach what the applicant is claiming or has disclosed, but only that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference.  See Kalman v. Kimberly Clark Corp., 713 F.2d 760, 218 USPQ 871 (Fed Cir. 1983).   Furthermore, it is only necessary that the reference include structure capable of performing the recited function in order to meet the functional limitations of a claim.  See In re Mott, 557 F.2d 266, 194 USPQ 305 (CCPA 1977).  Since the reference device has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.  Moreover, at least see paragraphs (0003, 0029, 0031, 0033, 0034, 0039, 0042, 0058, 0072, 0074, 0075), Testa appears to teach all of the functional language and/or at least has all the structure as claimed.
	Regarding claims 13-14, Testa teaches a hardness of the second one of the materials of the sole (hardness of elastic deformable elements 14 or 17 or 25a,25b) is lower than a hardness of the first one of the materials of the sole (insole 1 is made of 
Regarding claims 25 and 26, Testa teaches wherein a third one of the materials of the sole (insert 17) is disposed between the first one of the materials of the sole (1) and the second one of the materials of the sole (14), wherein the third one of the materials of the sole (17) is also disposed at a rear end part of the sole.  
	Regarding claims 25 and 27, Testa teaches wherein a third one of the materials of the sole (pad disc 25a,25b which are made out of the same material of pad 14; see para. 0055) is disposed between the first one of the materials of the sole (1) and the second one of the materials of the sole (17), wherein the third one of the materials of the sole (25a,25b) is less stiff than the first one of the materials of the sole (1) and stiffer than the second one of the materials of the sole (pad disc 25a,25b are made out of the same material as 14 and therefore is stiffer than insert 17 which is softer; see paragraph 0045).  
Regarding claim 30-31 and 36-37, see figure 2 of Testa, which shows the rear portion of the sole comprises a lateral part and a medial part that include the second one of the materials of the sole (14 and/or 17) and are spaced in a widthwise direction of the sole (both 14 and 17 have an aperture/opening in the middle and therefore have a lateral and medial part).  Regarding claim 31, the aperture/opening provide a gap free of the second one of the materials between the medial and lateral parts.  Regarding claims 36-37, the frame is represented by the seat 7; see figure 2.
Regarding claim 32 and 38, the insole (1) has a frame (seat 7) supporting the second one of the materials of the sole (14 and/or 17) and connected to the front portion of the 
Regarding claim 33. Testa teaches the frame (seat 7) includes a third one of the materials of the sole (14) that is stiffer than the second one of the materials of the sole (17).  See claim 27 above for further details.
Regarding claim 45, Testa teaches the sole includes at least three materials.  Testa’s sole comprising a plurality of materials [sole 1 is made of rigid plastic (see lines paragraph 0003,0029,0030,0033,0034, pads 14,25 is made of elastically deformable material and insert 17 is made of thermoplastic material (see para. 0042,0045,0051,0055,0058)].
Regarding claim 51, Testa teaches a shell (3) that comprises the upper (see figure 1) and a sole portion (4) configured to face the plantar surface of the user's foot, wherein the sole is mounted to the sole portion of the shell.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15,17,20,22,25-34,36,37,40,45,51 and 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2478789 (Testa) in view of US 2017/0368722 (Jacobson).
Regarding claims 1-15,17,20,22,25-34,36,37,40,45,51 and 53-55, Testa discloses an ice skate boot (2) comprising a shell (3), a sole portion (sole portion of the shell) comprising a blade holder and a blade (see paragraph 0001,0003,0031,0074 wherein it teaches the boot can be an ice skate boot with a blade), the skate boot comprising: 
an upper (see figure 1 showing the shell 3 extending up over the heel and ankle portions) comprising a lateral side portion configured to face a lateral side of the user's foot, a medial side portion configured to face a medial side of the user's foot, a heel portion configured to face a heel of the user's foot, and an ankle portion configured to face an ankle of the user; and 
a sole (1) configured to face a plantar surface of the user's foot and comprising a plurality of materials [first material - sole 1 is made of plastic (see lines paragraph 0003,0029,0030,0033,0034; 2nd material - pads 14,25 is made of elastically deformable material and; 3rd material - insert 17 is made of thermoplastic material (see para. 0042,0045,0051,0055,0058)] that are different and positioned differently in a longitudinal direction of the sole.  The second material is therefore more resilient that the first material inasmuch as it has more elasticity.  The second and third materials can be reversed.
Testa lacks teaching the insole having the first material being a composite material which is fiber reinforced polymer material (claims 15,20); the second material third material being non-elastomeric without reinforcing fibers (claims 28,29); and the frame comprises a fabric (claim 40).
Jacobson teaches an insole for a hockey skate comprising fiber reinforced composite material so as to be stiffer and lighter to offer greater comfortability to the foot of the wearer (see para. 0011,0093,0094-0096) and the insole having a top fabric layer (see para. 0085-0087) which teaches the top layer of the insole is lined with a polyester textile).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the first material of the sole out of a composite material which is fiber reinforced polymer material, as taught by Jacobson, to provide additional comfort to the wearer.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
With regard to the second material, Testa teaches it is made out of elastically deformable material but is silent with regard to if it is a non-composite material and without fibers.  Testa lacks to specifically teach if the elastically deformable material is purely elastomeric material with or without fibers. The examiner takes official notice that it is old and conventional in the art for elastically deformable material to be purely made In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific material solves any particular problem and/or yields any unexpected results.
With regard to the third material, Testa teaches it is made out of thermoplastic material but is silent with regard to if it is a non elastomeric material without reinforcing fibers.  The examiner takes official notice that it is old and conventional in the art for thermoplastic material in the art to be purely made out of thermoplastic material without reinforcing fibers.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the third material of the sole taught above to be made out thermoplastic and be a non-elastomeric material without reinforcing fibers.  Moreover, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. The claimed material merely amounts to a matter of engineering design choice and thus does not serve to patentable distinguish the claimed invention over the prior art.  This 
Regarding claim 2, the sole as taught above, has the first one of the material (plastic with reinforcing fibers ) is positioned in a front portion of the sole and configured to be beneath toes and a ball of the user's foot (see figure 5); and a second one of the materials of the sole (pad 14 and/or insert 17) is positioned in a rear portion of the sole, configured to be disposed beneath the heel of the user's foot, and more resilient than the first one of the materials of the sole.  
All of functional claim language and statements of intended use (i.e. language found throughout the claims) do not make an otherwise unpatentable claim patentable.  The manner in which claimed skate boot is intended to be employed does not differentiate claimed apparatus from prior art apparatus satisfying structural limitations of that claimed.  It is only necessary that the prior art applied in the combination above include structure capable of performing the recited function in order to meet the functional limitations of a claim.  Since the prior art as taught by the combination above has all of the same structural elements, as noted above, it would clearly seem to be inherently capable of performing the functions as claimed.  Moreover, at least see paragraphs (0003, 0029, 0031, 0033, 0034, 0039, 0042, 0058, 0072, 0074, 0075), Testa appears to teach all of the functional language and/or at least has all the structure as claimed.
Regarding claims 13-14, (see the combination as taught above), Testa teaches a hardness of the second one of the materials of the sole (hardness of elastic deformable elements 14 or 17 or 25a,25b) is lower than a hardness of the first one of the materials 
Regarding claims 25 and 26, (see the combination as taught above),Testa teaches wherein a third one of the materials of the sole (insert 17) is disposed between the first one of the materials of the sole (1) and the second one of the materials of the sole (14), wherein the third one of the materials of the sole (17) is also disposed at a rear end part of the sole.  
Regarding claims 25 and 27, (see the combination as taught above),Testa teaches wherein a third one of the materials of the sole (pad disc 25a,25b which are made out of the same material of pad 14; see para. 0055) is disposed between the first one of the materials of the sole (1) and the second one of the materials of the sole (17), wherein the third one of the materials of the sole (25a,25b) is less stiff than the first one of the materials of the sole (1) and stiffer than the second one of the materials of the sole (pad disc 25a,25b are made out of the same material as 14 and therefore is stiffer than insert 17 which is softer; see paragraph 0045).  
Regarding claim 30-31 and 36-37, (see the combination as taught above), see figure 2 of Testa, which shows the rear portion of the sole comprises a lateral part and a medial part that include the second one of the materials of the sole (14 and/or 17) and are spaced in a widthwise direction of the sole (both 14 and 17 have an aperture/opening in the middle and therefore have a lateral and medial part).  Regarding claim 31, the aperture/opening provide a gap free of the second one of the materials 
Regarding claim 32,38 and 40, (see the combination as taught above), Testa teaches the insole (1) has a frame (seat 7) supporting the second one of the materials of the sole (14 and/or 17) and connected to the front portion of the sole.  Regarding claim 38, see figure 2 of Testa, which shows the rear portion of the sole comprises a lateral part and a medial part that include the third one of the materials of the sole (third material is 14 and/or 17 (the other one being the second material)) and are spaced in a widthwise direction of the sole (both 14 and 17 have an aperture/opening in the middle and therefore have a lateral and medial part).  Regarding claim 40, Jacobson teaches the insole having a top fabric layer (see para. 0085-0087) which teaches the top layer of the insole is lined with a polyester textile).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the skate boot as taught by the combination above with the sole having a fabric on top, as taught by Jacobson, to provide comfort to the bottom of the wearer’s foot.  Since the fabric is on the top of the sole it is disposed on the frame.
Regarding claim 33, (see the combination as taught above), Testa teaches the frame (seat 7) includes a third one of the materials of the sole (14) that is stiffer than the second one of the materials of the sole (17).  See claim 27 above for further details.
Regarding claim 45, the combination as taught above teaches the sole includes at least three materials.  The sole comprising a plurality of materials [sole is made of rigid plastic with reinforcing fibers, pads 14,25 are made of elastically deformable material and insert 17 is made of thermoplastic material (see details above).
.  
Allowable Subject Matter
Claims 52 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556